COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jesus Martinezv. The State of Texas

Appellate case number:      01-15-00993-CR

Trial court case number:    1442094

Trial court:                178th District Court

        Appellant’s court-appointed counsel filed a motion to withdraw with a brief
concluding that the above-referenced appeal is frivolous. See Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Although counsel’s motion to withdraw
states that she sent to the appellant a copy of the brief and appellate record, counsel has
not, however, filed a copy of the letter she wrote, or otherwise certified that she has
written a letter, in accordance with Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014), “to (1) notify h[er] client of the motion to withdraw and the accompanying Anders
brief, providing him with a copy of each, (2) inform him of his right to file a pro se
response and of his right to review the record preparatory to filing that response, [] (3)
inform him of his pro se right to seek discretionary review should the court of appeals
declare his appeal frivolous,” and (4) “notify h[er] client that, should he wish to exercise
his right to review the appellate record in preparing to file a response to the Anders brief,
he should immediately file a motion for pro se access to the appellate record with the
applicable court of appeals,” which letter includes “a form motion . . ., lacking only the
appellant’s signature and the date, . . . inform[ing] the appellant that, in order to
effectuate his right to review the appellate record pro se, should he choose to invoke it, he
must sign and date the motion and send it on to the court of appeals within ten days of the
date of the letter from appellate counsel.” 436 S.W.3d at 319–20.


        Accordingly, we order appellant’s appointed counsel, Melissa Martin, to send a
letter to the appellant in accordance with Kelly. 436 S.W.3d at 319–20. We further order
appellant’s appointed counsel to notify us in writing “that [s]he has (1) informed the
appellant of the motion to withdraw and attendant Anders brief, (2) provided the
appellant with the requisite copies while notifying him of his various pro se rights, and
(3) supplied him with a form motion for pro se access to the appellate record.” Id. at 320.
Because the Clerk of this Court already mailed appellant a form pro se motion for access
to the appellate record after counsel filed her motion to withdraw, counsel does not need
to send the form motion to her client, but should notify her client as provided above.


       Counsel shall send the required Kelly letter to her client and shall file the required
notice with the Clerk of this Court within 10 days of the date of this order.


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually

Date: July 28, 2016




                                             2